Citation Nr: 1517370	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1960 to September 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in September 2011 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In March 2014, the Board remanded the Veteran's claim for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current left wrist disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  


CONCLUSION OF LAW

The Veteran's left wrist disability, diagnosed as degenerative joint disease of the left wrist and De Quervain's tenosynovitis of the left wrist, was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in March 2014 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for entitlement to service connection for a left wrist disability for a VA examination with an opinion regarding the nature and etiology of any diagnosed left wrist disability.  The Board also instructed the RO to associate with the claims file updated VA treatment records from the VA medical center in Lyons, New Jersey for the period of March 2008 to the present.  After obtaining the VA examination and opinion and the outstanding VA treatment records, the RO then readjudicated the Veteran's claims in a July 2014 supplemental statement of the case.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in July 2009.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

As discussed above, a VA examination was obtained in Setember 2009.  In a March 2014 remand, the Board requested a new VA examination with etiology opinion.  In May 2014, the Veteran was provided with a new VA examination.  The new VA examination included an opinion which discussed the etiology of the Veteran's left wrist disability.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

IV.  Factual Background and Analysis

The Veteran is seeking service connection for a left wrist disability.  He essentially contends that he injured his left wrist and/or hand as a result of his duties on strike team patrol.  He contends that while running after an intruder in a dark hangar, he tripped over an aircraft wheel and fell with his left hand and wrist twisting under his body.
 
On the Veteran's entrance examination dated in August 1960, the Veteran reported that he fractured his left wrist six years prior.  However, the examiner specified that the left wrist was "ok."  The Veteran's service treatment records revealed that he sustained a left hand injury in May 1962.  The treatment record noted a superficial laceration on the left hand.  The laceration was cleaned with Phisohex, and treated with a bacterial ointment.  X-ray imaging was negative.  The service treatment records did not note any further problems with the left hand or wrist.  In the Veteran's separation report of medical history, he denied swollen or painful joints, and his separation examination was negative for any left wrist or hand disabilities.

A VA treatment record dated in March 2008 noted a painless lump on the left wrist.

In a private medical record dated in March 2009, the Veteran complained of left wrist pain.  He reported the onset in early 2008.  He indicated the onset began when he bent his wrist back the prior year.  However, he noted that his left wrist was "ok" until two weeks ago.  He reported a past medical history of a broken left wrist as a child, and an injury to his left wrist during service.  The diagnosis was sprain/strain of the left wrist/hand (De Quarvain's).

In a private medical record dated in August 2009, the Veteran reported he developed pain in his left wrist over the past year.  He noted injuries to his wrist at ages 14 and 21.  He also noted a hyperextension injury in April 2008.  The Veteran reported that there was some question about whether he had some torn ligaments in his wrist when he injured his wrist in service.

In a VA examination dated in September 2009, the Veteran reported left wrist pain with an onset of 1962.  He indicated that while serving as military police, he chased an intruder in a dark hangar.  He indicated that he tripped and landed on his left arm and wrist.  The Veteran reported that he was treated at a military hospital, but he could not remember the specifics of the treatment.  He indicated that he had not been given a diagnosis.  The Veteran described a recent exacerbation of pain over the last six to eight months.  The examiner diagnosed the Veteran with left severe De Quervain's tenosynovisits of the left wrist.

X-ray imaging dated in September 2009 revealed minimal cystic changes in the radial styloid.  It was noted that these may be degenerative.  X-ray imaging also revealed a small calcific or ossific density at the dorsal aspect of the wrist.  It was noted that this may be posttraumatic or may represent a tendinous calcification.

A buddy statement from P.C. dated in March 2010 corroborated the Veteran's history of an injury to his left hand or wrist in May 1962.

In the Veteran's Travel Board hearing dated in October 2011, he testified that six years prior to entering service, he broke his left wrist.  He explained that he has had a lump on his left wrist since this injury.  He denied any problems with his left wrist at the time he entered service or while performing his duties prior to the injury in service in May 1962.  The Veteran acknowledged that a doctor examined his left wrist prior to entering service and indicated that it was "okay."  The Veteran described the injury to his left wrist in service in May 1962.  He indicated that his left wrist injury was treated "very superficially."  He noted that X-ray imaging was negative.  The Veteran reported that he did not follow up with treatment even though he continued to have pain.  He indicated that his left wrist pain became "really bad" two years prior when his wrist got bent backwards after his wife leaned back on it while sitting on the couch.  The Veteran explained that his surgeon informed him that this incident dislodged all the scar tissue that had been present in his left wrist for many years.  The Veteran indicated that this surgeon also informed him that the fall in service aggravated his initial broken wrist, which caused the scar tissue.

Pursuant to the Board's March 2014 remand, the Veteran was afforded another VA examination in May 2014.  The examiner noted a diagnosis of left wrist degenerative joint disease.  The examiner noted the Veteran's reports of injury to his left wrist in service in May 1962.  The examiner noted the Veteran's reports of on and off left wrist pain since the injury in 1962.  The examiner noted that the Veteran indicated that his left wrist pain became worse five to six years ago, and he had surgery to alleviate the pain.  The examiner noted that the Veteran was seen by private physicians with a diagnosis of left wrist sprain/strain/De Quervain stenosynovitis in March 2009 and October 2009.

The examiner found that the Veteran's left wrist disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran claimed he injured his left wrist after a fall in 1962.  The examiner noted that the Veteran was only seen one time in May 1962 for a left hand condition.  The examiner indicated that there were no additional treatment records noted in the Veteran's remaining service treatment records from May 1962 until 1964.  The examiner further indicated that there were no documented treatment records for a left wrist condition after service until 2009.  The examiner opined that given the long gap of the Veteran's wrist treatment from 1964 until 2009, his current left wrist condition was not at least as likely a result of his service.

      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left wrist disability is not warranted.

The Veteran has been diagnosed with degenerative joint disease of the left wrist and De Quervain's tenosynovitis of the left wrist.  Accordingly, as there is a current left wrist disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

Initially, the Board notes that the Veteran has argued that a pre-existing left wrist disability was aggravated by an in-service injury.  However, the Veteran underwent an examination for entry into active duty in August 1960, and the examiner specified that the left wrist was "ok."  As there were no "defects, infirmities, or disorders" noted, and the Veteran denied any problems with his left wrist upon entry into service in his September 2011 Travel Board hearing, the Veteran must be presumed sound.  The Board notes that although that presumption is rebuttable, VA must do show by showing clearly and unmistakably both that a disability existed prior to service, and that such disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA simply cannot meet that burden here in light of contemporaneous records showing no disability at entry.  As the Veteran is presumed sound at service entry, the Board must consider whether any diagnosed left wrist disability was incurred in service or is the result of in-service injury or disease.

Next, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In this instance, however, service connection for degenerative joint disease on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Accordingly, service connection for degenerative joint disease on a presumptive basis is not warranted.  

Finally, the Board also finds that the weight of the evidence is against a finding that the Veteran's current left wrist disability is etiologically related to the Veteran's military service on a direct basis.  

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions and the lay assertions of P.C.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board also finds that these statements are credible to the extent that they show that the Veteran injured his left wrist/hand after a fall in service in May 1962.  However, while the Veteran is competent to report symptoms such as left wrist and hand pain, the diagnoses of degenerative joint disease of the left wrist and De Quervain's tenosynovitis of the left wrist, require that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his left wrist disability, diagnosed as degenerative joint disease of the left wrist and De Quervain's tenosynovitis of the left wrist, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of degenerative joint disease of the left wrist and De Quervain's tenosynovitis of the left wrist requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his left wrist disability.  While competent to report left wrist pain, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's left wrist disability is not a simple medical condition he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional.  

Moreover, the Board acknowledges the Veteran's report of "off and on" left wrist pain since the May 1962 incident, which he is competent to report.  However, the Board finds the Veteran's reports of continuity of symptomatology to be questionable at best given his report in a March 2009 treatment record of onset of left wrist pain in early 2008.  In this regard, in the March 2009 private treatment record, although the Veteran noted injuries to his left wrist prior to and during service, the Veteran indicated that the onset of his current left wrist pain was in early 2008, after his wife leaned on his wrist and bent it backwards.  The Veteran also reported in March 2009 that his left wrist had been "ok" until about two weeks prior.

As to the statement of P.C., the Board finds that this statement corroborates the Veteran's account of the incident.  However, P.C. merely related that the Veteran tripped and fell, injuring his left wrist in service.  

The Board also notes that X-ray imaging dated in September 2009 revealed a small calcific or ossific density at the dorsal aspect of the wrist, which was noted to possibly be posttraumatic or represent a tendinous calcification.  However, even assuming this calcification was posttraumatic, there was no indication that this was related to the injury in service in 1962.

As such, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current left wrist disability and the Veteran's active duty service.  In fact, the only medical opinion addressing the etiology of the left wrist disability weighs against the claim.  

The Board finds that the May 2014 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's left wrist disability.  This examiner reviewed the Veteran's entire claims file and medical history, and examined the Veteran.  The examiner found that the Veteran's left wrist disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran claimed he injured his left wrist after a fall in 1962.  The examiner noted that the Veteran was only seen one time in May 1962 for a left hand condition.  The examiner indicated that there were no additional treatment records noted in the Veteran's remaining service treatment records from May 1962 until 1964.  The examiner further indicated that there were no documented treatment records for a left wrist condition after service until 2009.  The examiner opined that given the long gap of the Veteran's wrist treatment from 1964 until 2009, his current left wrist condition was not at least as likely a result of his service.  The Board finds that the examiner's opinion adequately explains why the Veteran's current left wrist disability is not related to his in-service injury.

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran or P.C. regarding the onset and etiology of the Veteran's left wrist disability.  As discussed, the etiology of the Veteran's left wrist disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's left wrist disability was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The May 2014 VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's left wrist disability, as well as consideration of all relevant lay and medical evidence of record.  Thus, while the Board has considered the Veteran's lay assertions regarding his in-service injury, and his reports as to "on and off" symptoms since that time, the Board ultimately places far more probative weight on the VA medical opinion.  Given that the most probative opinion is against a finding of a relationship between a left wrist disability and service, the Board finds that service connection is not warranted.  

Finally, at the September 2011 Travel Board Hearing, the Veteran testified that his left wrist surgeon informed him that the April 2008 hyperextension incident dislodged all the scar tissue that had been present in his left wrist for many years.  The Veteran indicated that this surgeon also informed him that the fall in service aggravated his initial broken wrist, which caused the scar tissue.  Although the Veteran is competent to report what a doctor may have told him, and there is no reason to find him incredible in this regard, the Board finds the surgeon's indications of a nexus are outweighed by the other evidence of record, to include the May 2014 VA examiner's findings.

In sum, the weight of the evidence shows that the Veteran's left wrist disability is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a left wrist disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a left wrist disability is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


